Order, Supreme Court, New York County (Milton A. Tingling, J.), entered August 30, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, and order, same court and Justice, entered March 23, 2007, which, to the extent appealable, denied plaintiffs motion to renew, unanimously affirmed, without costs.
On their initial motion, defendants established prima facie entitlement to summary judgment by sufficiently demonstrat*504ing that plaintiff had not sustained a serious injury from this accident within the meaning of Insurance Law § 5102 (d) (Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Plaintiff failed to raise an issue of fact by countering with “objective medical findings . . . based on a recent [medical] examination” (Thompson v Abbasi, 15 AD3d 95, 97 [2005] [internal quotation marks omitted]) in admissible form.
Denial of the motion to renew was a provident exercise of discretion. Plaintiff offered no explanation, reasonable or otherwise, for his failure to submit admissible evidence in opposition to defendant’s summary judgment motion (see e.g. Cilio v Schioppo, 250 AD2d 416 [1998]). Even if the court had considered the evidence offered by plaintiff, it would have been properly denied as insufficient. Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.